DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 1/11/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for any document that has been lined through by the examiner. 

Claim Objections
Claims 2, 8, and 9 are objected to because of the following informalities: 
Claim 2, line 1: “comprising” appears instead of “further comprising” 
Claim 8, line 1: “comprising” appears instead of “further comprising” 
Claim 9, line 1: “comprising” appears instead of “further comprising”
Claim 12, line 4: “analyzing” appears instead of “analyze”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 recites a limitation “wherein two or more sensors are angled to cause their sensor cones to cross at a point”.  Away from the vertex of a cone, the interior of a cone has a lateral extent, and the surface of a cone is two-dimensional.  One of ordinary skill in the art would be unable to understand how Applicant intended two such cones to intersect at a point (i.e., cross at a point) without that point being a vertex of at least one of the two cones, and no guidance is provided by the inventor (e.g., none of the drawings show such crossing of sensor cones at a point).  It is not clear that either the specification describes this limitation sufficient to allow its practice, or that the drawings show such limitation sufficient to enable its practice as intended by the inventors. 
Moreover, given the description in the specification and the depiction in the figures, it cannot be ascertained what Applicant intends by the language “wherein two or more sensors are angled to cause their sensor cones to cross at a point" (emphasis added).  Because of the language Applicant used in claiming the limitation “wherein two or more sensors are angled to cause their sensor cones to cross at a point”, it cannot be understood exactly what is needed to practice the invention as intended by Applicant, and no amount of experimentation will resolve the issue of what Applicant intended. Consequently claim 10 fails to satisfy the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the aggregate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the unitary value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim (claim 1 recites “one or more sensors”, so there need not be more than one sensor).
Claim 7 recites the limitation "the sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim (claim 1 recites “one or more sensors”, so there need not be more than one sensor).
Claim 7 recites the limitation "the face" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the faces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim (claim 1 recites “one or more sensors”, so there need not be more than one sensor).
Claim 8 recites the limitation "the sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim (claim 1 recites “one or more sensors”, so there need not be more than one sensor).
Claim 8 recites the limitation "one or more sensors" in line 2.  In view of the previous recitation of “one or more sensors” in claim 1, it cannot be determined whether claim 8 is referring to the same one or more sensors as claim 1, or a different one or more sensors; thus the claim is ambiguous and indefinite.
Claim 8 recites the limitation "the sensor module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim (claim 1 recites “one or more sensors”, so there need not be more than one sensor).
Claim 9 recites the limitation "one or more sensors" in line 2.  In view of the previous recitation of “one or more sensors” in claim 1, it cannot be determined whether claim 8 is referring to the same one or more sensors as claim 1, or a different one or more sensors; thus the claim is ambiguous and indefinite.
Claim 9 recites the limitation "the sensor module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "two or more sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim (claim 1 recites “one or more sensors”, so there need not be more than one sensor). 
Claim 10 recites the limitation "their sensor cones" in line 2.  There is insufficient antecedent basis for this limitation in the claim (there is no indication that sensors are to have cones). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtzberg et al. (US 6,108,592). 
As to claim 1, Kurtzberg discloses a system (FIG. 1), comprising: 
one or more sensors configured to be mounted on a mobile device, each sensor configured to detect a proximity of a surface within a selected area about the mobile device (col. 2, lines 1-3: “A wheelchair 10 is provided with one or more sensors 11 for detecting obstacles”); 
a user feedback module comprising a plurality of lights (FIG. 1, reference number 13); 
a computing module in communication with the sensor(s) and the user feedback module (FIG. 1, reference number 12), the computing module configured to 
receive readings of the proximities of surfaces from the sensor(s) (col. 2, lines 11-12: “An on-board computer 12 processes these echoes and generates an output to a visual and/or auditory display 13”); 
attribute the readings to one or more detection zones (col.  2, lines 13-16: "The visual display might, for example, provide the user with a display to the rear or in peripheral areas not easily viewed by the user'); and 
control the illumination of the lights corresponding to detection zone(s) in accordance with the sensor readings attributed to the detection zone(s) (col.  2, lines 13-16: "The visual display might, for example, provide the user with a display to the rear or in peripheral areas not easily viewed by the user'). 
As to claim 2, Kurtzberg further discloses a plurality of sensors (col. 2, lines 1-3). 
As to claim 12, Kurtzberg discloses a system (FIG. 1), comprising: 
a sensor module comprising one or more sensors configured to detect the proximity of an object to the sensor (col. 2, lines 1-3: “A wheelchair 10 is provided with one or more sensors 11 for detecting obstacles”); 
a computing module configured to control the sensor module and analyzing the data received from the sensor module (Abstract; FIG. 1, reference number 12; col. 2, lines 11-12: “An on-board computer 12 processes these echoes and generates an output to a visual and/or auditory display 13”); and 
a user feedback module for providing information to a user of a mobility device regarding the proximity of the mobility device to an object based on the sensor module data analyzed by the computing module (FIG. 1, reference number 13; col.  2, lines 13-16: "The visual display might, for example, provide the user with a display to the rear or in peripheral areas not easily viewed by the user'). 
As to claim 13, Kurtzberg discloses a system (FIG. 1) , comprising: 
a sensor module comprising one or more ultrasonic sensors, each sensor comprising an ultrasonic transmit transducer and an ultrasonic receive transducer, each sensor for detecting the proximity of an object to the sensor (Abstract; FIG. 1; col. 2, lines 1-4: “A wheelchair 10 is provided with one or more sensors 11 for detecting obstacles. The detection method may be either radar or sonar (or both).”); 
a computing module for controlling the sensor module and analyzing the data from the sensor modules (Abstract; FIG. 1, reference number 12; col. 2, lines 11-12: “An on-board computer 12 processes these echoes and generates an output to a visual and/or auditory display 13”); and 
a user feedback module for providing information to a user of a mobility device regarding the proximity of the mobility device to an object based on the data analyzed by the computing module (FIG. 1, reference number 13; col.  2, lines 13-16: "The visual display might, for example, provide the user with a display to the rear or in peripheral areas not easily viewed by the user'). 

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (US 2004/0049344). 
As to claim 1, Simon discloses a system (Title; Abstract), comprising: 
one or more sensors configured to be mounted on a mobile device, each sensor configured to detect a proximity of a surface within a selected area about the mobile device (paragraphs [0027], [0032]); 
a user feedback module comprising a plurality of lights (FIG. 8; paragraph [0040])); 
a computing module in communication with the sensor(s) and the user feedback module (FIG. 1; paragraph [0003]), the computing module configured to 
receive readings of the proximities of surfaces from the sensor(s) (FIGS. 3A, 3B); 
attribute the readings to one or more detection zones (paragraph [0027], [0032]); and 
control the illumination of the lights corresponding to detection zone(s) in accordance with the sensor readings attributed to the detection zone(s) (FIGS. 8, 9; paragraphs [0040], [0041]). 
As to claim 2, Simon further discloses a plurality of sensors (FIG. 2; paragraph [0027]). 
As to claim 12, Simon discloses a system (Title; Abstract), comprising: 
a sensor module comprising one or more sensors configured to detect the proximity of an object to the sensor (paragraphs [0027], [0032]); 
a computing module configured to control the sensor module and analyzing the data received from the sensor module (FIGS. 1, 2, 3A, 3B, 8, 9; paragraph [0003], [0027], [0032], [0040], [0041]); and 
a user feedback module for providing information to a user of a mobility device regarding the proximity of the mobility device to an object based on the sensor module data analyzed by the computing module (FIGS. 8, 9; paragraphs [0040], [0041]). 
As to claim 13, Simon discloses a system (Title; Abstract), comprising: 
a sensor module comprising one or more ultrasonic sensors, each sensor comprising an ultrasonic transmit transducer and an ultrasonic receive transducer, each sensor for detecting the proximity of an object to the sensor (paragraphs [0027], [0032]); 
a computing module for controlling the sensor module and analyzing the data from the sensor modules (FIGS. 1, 2, 3A, 3B, 8, 9; paragraph [0003], [0027], [0032], [0040], [0041]); and 
a user feedback module for providing information to a user of a mobility device regarding the proximity of the mobility device to an object based on the data analyzed by the computing module (FIGS. 8, 9; paragraphs [0040], [0041]). 

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2008/0180267). 
As to claim 12, Kaneko discloses a system (FIG. 9; paragraph [0002]), comprising: 
a sensor module comprising one or more sensors configured to detect the proximity of an object to the sensor (FIG. 9; paragraphs [0002], [0011], [0057], [0059]); 
a computing module configured to control the sensor module and analyzing the data received from the sensor module (FIG. 9; paragraphs [0002], [0011], [0057], [0059]); and 
a user feedback module for providing information to a user of a mobility device regarding the proximity of the mobility device to an object based on the sensor module data analyzed by the computing module (FIG. 9; paragraphs [0002], [0011], [0057], [0059]). 
As to claim 13, Kaneko discloses a system (FIG. 9; paragraph [0002]), comprising: 
a sensor module comprising one or more ultrasonic sensors, each sensor comprising an ultrasonic transmit transducer and an ultrasonic receive transducer, each sensor for detecting the proximity of an object to the sensor (FIG. 9; paragraphs [0002], [0011], [0057], [0059]); 
a computing module for controlling the sensor module and analyzing the data from the sensor modules (FIG. 9; paragraphs [0002], [0011], [0057], [0059]); and 
a user feedback module for providing information to a user of a mobility device regarding the proximity of the mobility device to an object based on the data analyzed by the computing module (FIG. 9; paragraphs [0002], [0011], [0057], [0059]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simon. 
As to claim 6, Simon further teaches attachment of the sensors to a vehicle to define sensing zones (FIG. 2; paragraphs [0027], [0028], [0032], the sensing zones would not have stable definitions were the sensors not retained, and “module” is a broad term), and therefore suggests a sensor module retaining the sensors. 

Claims 3-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Smithers et al. (US 2011/0130940). 
As to claim 3, Simon teaches the system of claim 2 as discussed above.  However, Simon does not teach that the computing module is configured to aggregate the readings from a group of the sensors having overlapping selected areas collectively defining a detection zone.  Smithers teaches ultrasonic sensors arrayed in groups and operated synchronously and their detected signals co-processed (FIGS. 1, 2A-2C; paragraphs [0044]-[0048]), and therefore suggests that the computing module is configured to aggregate the readings from a group of the sensors having overlap-ping selected areas collectively defining a detection zone.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 2 as taught by Simon, in combination with the computing module being configured to aggregate the readings from a group of the sensors having overlapping selected areas collectively defining a detection zone as suggested by Smithers, since such combination enables better control of linear and rotational motion of a mobility device (see Smithers, paragraph [0059]). 
As to claim 4, Simon teaches the system of claim 1 as discussed above.  However, Simon does not teach that the computing module is configured to determine a unitary value corresponding to the aggregate of the readings from the sensor(s) for the detection zone.  Smithers teaches ultrasonic sensors arrayed in groups and operated synchronously and their detected signals co-processed (FIGS. 1, 2A-2C; paragraphs [0044]-[0048]), and therefore suggests that the computing module is configured to determine a unitary value corresponding to the aggregate of the readings from the sensor(s) for the detection zone.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Simon, in combination with the computing module being configured to determine a unitary value corresponding to the aggregate of the readings from the sensor(s) for the detection zone as suggested by Smithers, since such combination enables better control of linear and rotational motion of a mobility device (see Smithers, paragraph [0059]). 
As to claim 5, Simon teaches the system of claim 1 as discussed above.  Simon further teaches the use of different colors for different thresholds (FIG. 8; paragraph [0040]), and therefore suggests the computing module being configured to illuminate a light of the feedback module different colours based on a value being within certain distance threshold distance ranges.  However, Simon does not teach the value being a unitary value.  Smithers teaches ultrasonic sensors arrayed in groups and operated synchronously and their detected signals co-processed (FIGS. 1, 2A-2C; paragraphs [0044]-[0048]), and therefore suggests the value being a unitary value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Simon, including the computing module being configured to illuminate a light of the feedback module different colours based on a value being within certain distance threshold distance ranges, in combination with the value being a unitary value as suggested by Smithers, since such combination enables better control of linear and rotational motion of a mobility device (see Smithers, paragraph [0059]). 
As to claim 7, Simon teaches the system of claim 6 as discussed above.  However, Simon does not teach that the sensor module retains the sensors such that the face of each of the sensors is at a different angle to the faces of the other sensors.  Smithers teaches sensors arranged with their faces at nonzero angles to each other (FIG. 2a, “Left Sensor Array” and “Right Sensor Array”), and therefore suggests that the sensor module retains the sensors such that the face of each of the sensors is at a different angle to the faces of the other sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 6 as taught by Simon, in combination with the sensor module retaining the sensors such that the face of each of the sensors is at a different angle to the faces of the other sensors as suggested by Smithers, since such combination enables a more panoramic sensor module field of view, thus affording better collision avoidance. 
As to claim 8, Simon further teaches the use of three groups of sensors defining corresponding detection zones for which corresponding lights are included in the user feedback module (FIG. 8; paragraph [0032]), and therefore suggests three groups of the sensors, each of the groups containing one or more sensors, each of the groups defining a left, right and centre detection zone covering an area about the sensor module, and wherein the user feedback module comprises a left, right, and centre light corresponding to the left, right, and centre detection zones, respectively. 
As to claim 9, Simon further teaches the use of three groups of sensors defining corresponding detection zones for which corresponding lights are included in the user feedback module (FIG. 8; paragraph [0032]) and a vibration device, wherein the computing module is configured to activate the vibration device in response to the unitary value transitioning between different threshold distance ranges (FIG. 1, reference number 34; paragraphs [0003], [0026]), and therefore suggests three groups of the sensors, each of the groups containing one or more sensors, each of the groups defining a left, right and centre detection zone covering an area about the sensor module, and wherein the user feedback module comprises a left, right, and centre vibration motor corresponding to the left, right, and centre detection zones, respectively. 
As to claim 11, Simon further teaches a vibration device, wherein the computing module is configured to activate the vibration device in response to the unitary value transitioning between different threshold distance ranges (FIG. 1, reference number 34; paragraphs [0003], [0026]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645